Citation Nr: 1629769	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-46 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for pulmonary sarcoidosis with soft tissue density at the right lung apex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1991.

This case comes before the Board of Veterans' Appeals on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs VA Regional Office (RO) in Buffalo, New York, which, in pertinent part, continued a 10 percent evaluation for the Veteran's service-connected pulmonary sarcoidosis.  

In May 2011, the Veteran testified at a Board videoconference hearing before the
undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In a November 2010 statement accompanying her substantive appeal, the Veteran raised the issues of entitlement to service connection for a skin rash and asthma as secondary to service-connected pulmonary sarcoidosis.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated these issues, and they are not currently before the Board.  The claims are referred to the AOJ for the appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for her service-connected pulmonary sarcoidosis with soft tissue density at the right lung apex.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

In its July 2013 Remand, the Board directed that the Veteran be provided with medical release forms and asked that she execute them to allow VA to obtain records of medical treatment from her private health care providers, including her pulmonologist.  In correspondence dated in August 2013, the Appeals Management Center (AMC) requested that the Veteran submit any treatment records related to her claimed condition, and/or complete and return an attached VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain the Veteran's records on her behalf.  

The Veteran was provided a VA examination in September 2013.  The examination report indicated that the Veteran was to request her private pulmonologist's office to send via facsimile updated treatment record from her last visit, to include a recent chest X-ray report, which was pending.  However, an addendum notation in the examination report dated on September 14, 2013, indicated that a facsimile from the Veteran's private pulmonologist dated April 15, 2013, was indeed received by the VA examiner, and that these records indicated that the Veteran had difficulties with rhinitis, mild persistent asthma, and weight gain, but that her previous sarcoidosis was currently inactive.  

However, although copies of the private pulmonologist records were referenced in the September 2013 VA examination report, it does not appear that these records have ever been associated with the claims file.  In a September 24, 2013, Report of Contact, the Veteran indicated that she had no additional evidence to submit, to include evidence from her private pulmonologist.  

Curiously, an October 28, 2013, note generated by the Syracuse VA Medical Center indicated that:

This note has been created administratively for the purpose of linking the scanned document: EXTERNAL CORRESPONDENCE
Location received from: PULMONARY ASSOCIATES OF NNY (10/15/13)
on: Oct 24,2013

Significantly, the December 2013 Supplemental Statement of the Case did not reference any additional private pulmonology records, and instead cited the  September 24, 2013, Report of Contact in which the Veteran indicated that she had no additional evidence to submit, to include evidence from her private pulmonologist.  

As the private pulmonologist records were referenced in both the September 2013 VA examination report and the October 2013 Syracuse VA Medical Center note, it appears that they were in the possession of VA at some point since the prior Remand.  As such, they must be associated with the claims file before the claim of entitlement to a rating in excess of 10 percent for pulmonary sarcoidosis with soft tissue density at the right lung apex can be decided on the merits.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records of the Veteran in possession of VA and associate them with the claims file, to include the private pulmonology treatment records referenced in the September 2013 VA examination report and the October 2013 Syracuse VA Medical Center note.  If the records are not associated with the claims file, then document reports to obtain them and inform the Veteran of such.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, then issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




